Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered February 10, 1999, convicting him of murder in the second degree and kidnapping in the second degree under indictment No. 8776/96, upon his *614plea of guilty, and robbery in the first degree under Superior Court information No. 243/99, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The form signed by the defendant, which purported to constitute a waiver of his right to appeal, was insufficient to establish that he knowingly, intelligently, and voluntarily waived his right to appeal from his sentence on the ground of excessiveness (see People v Brown, 13 AD3d 548, 549 [2004]; People v Rose, 236 AD2d 637 [1997]; People v Rolon, 220 AD2d 543 [1995]). Accordingly, we have considered the defendant’s contention that the sentence was excessive but find it to be without merit (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief and amended supplemental pro se brief, are also without merit. Ritter, J.E, Luciano, Fisher and Lifson, JJ., concur.